DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference of the IDS of 1 February 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 28-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28, the claim recites, “adjust the speed of said firing stroke after a proximal beginning of said firing stroke when said firing member moves distal to said ramp surface”.  According to the instant specification, the “adjusting of the speed of the firing member” is referencing the “soft start” feature which happens from T0 to T1 (Specification paragraphs 0054-0056).  However, the disclosure only mentions that this soft start happens until the knife is “sufficiently far from its initial position”.  The actual distance traveled is not disclosed, nor is it disclosed that this speed adjustment happens “distal to said ramp surface” as claimed.  As such this is deemed to be new matter.  The Office will interpret this limitation as best understood within the context of the original disclosure.

Regarding claim 34, the claim recites, “adjust the speed of said firing stroke when said first cam member reaches said longitudinal surface after a proximal beginning of said firing stroke.”  According to the instant specification, the “adjusting of the speed of the firing stroke” is referencing the “soft start” feature which happens from T0 to T1 (Specification paragraphs 0054-0056).  However, the disclosure only mentions 

Claims 29-33 and 35-40 are dependent on claims 28 and 34 respectively.  As such they contain the same new matter as those independent claims and stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25, 27-31, 33-37 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton ‘964 in view of Shelton, IV (PG Pub 2005/0173490 A1) hereinafter referred to as Shelton ‘490 in view of Adams et al. (PG Pub 2002/0185514 A1) hereinafter referred to as Adams alternatively in view of Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman.
Regarding claim 21, Shelton ‘964 discloses a stapling system (figs. 1 and 44), comprising:
a first jaw (24);
a second jaw (22), wherein said first jaw is rotatable (via 25) relative to said second jaw; 
a replaceable staple cartridge (34; para 73) comprising staples removably stored therein (para 73), wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also beginning and end of stroke sensors 142 and 130); 
an electric motor (65);
a drive member (32, 33) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (para 73), and wherein said drive member is movable in reverse along said longitudinal axis by said electric motor (para 83, 86); and 
a control system (figs. 11 and 44) configured to:
measure said predefined firing stroke length (142, 130, 2008) of said replaceable staple cartridge;
136, 2010, 2012; paragraphs 91, 93-95, 157-158);
begin said firing stroke at a first speed and adjust it afterwards (paragraphs 93-95).

Shelton ‘964 fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Shelton ‘964 with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.


However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to: begin said firing stroke at a first speed and increase the speed of said firing stroke after a proximal beginning of said firing stroke (paragraphs 104, 114 – “soft start”).
Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle). Soft start protocols where well-known in the field of motor controls and would have been obvious to one of ordinary skill at the time of the invention because they reduce the initial electrical current demand on the battery and surge to the motor. Thereby, power consumption is greatly reduced and the service life of the motor is extended (Adams - paragraph 104). While Adams describes a different type of tool than Shelton ‘964 both are concerned with the problem of electrical motor control and power supply in a portable tool. The teachings of Adams are deemed relevant and analogous art with regards to Shelton ‘964 because it provides for a specific type of motor control protocol that was used across a variety of fields for the reasons presented above. The resulting combination would make use of an increasing speed “soft start” protocol for some time after the initial start and then produce a full speed after the firing member was approximated some distance of the 

The Office deems Shelton ‘964 to disclose a control system that measures said predefined firing stroke length of said replaceable staple cartridge.  Wherein the Applicant may argue that such is not disclosed, the Office alternatively points to Whitman.
Whitman further teaches a control system (fig. 20) configured to measure said predefined firing stroke length (1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move) of said replaceable staple cartridge.
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include the control system determining the predefined firing stroke length with the invention of Shelton ‘964.  Doing so would provide the controller of Shelton ‘964 with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

Regarding claim 22, Shelton ‘964 discloses an input interface (20).

Regarding claim 23, Shelton ‘964 discloses a battery (64; paragraph 11; fig. 11) configured to supply power to said control system.

Regarding claim 24, Shelton ‘964 discloses wherein said control system is configured to track the position of said drive member (2008; paragraph 154).

Regarding claim 25, Shelton ‘964 as modified by Adams above discloses wherein said control system (Shelton ‘964 - figs. 11 and 44; Adams – 200, 206) comprises a pulse width modulation circuit (Adams - paragraphs 91, 104, 114) for controlling the speed of said firing stroke.
Given the teachings of Adams, it would have been obvious to one or ordinary skill in the art at the time of the invention to have the control system of Shelton ‘964 incorporate a PWM circuit.  Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle).

Regarding claim 27, Shelton ‘964 discloses a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.

Regarding claim 28, Shelton ‘964 discloses a stapling system (figs. 1 and 44), comprising:
24);
a second jaw (22), wherein said first jaw is rotatable (via 25) relative to said second jaw; 
a replaceable staple cartridge (34; para 73) comprising staples removably stored therein (para 73), wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also beginning and end of stroke sensors 142 and 130); 
an electric motor (65);
a drive member (32, 33) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (para 73); and 
a control system (figs. 11 and 44) configured to:
measure said predefined firing stroke length (142, 130, 2008) of said replaceable staple cartridge;
control the operation of said electric motor (136, 2010, 2012; paragraphs 91, 93-95, 157-158);
monitor the position of said drive member (2008; paragraph 154); and
adjust the speed of said firing stroke after a proximal beginning of said firing stroke when said firing member moves distal to said ramp surface (paragraphs 93-95 – the control system brings it to a stop at the end of the stroke which is distal where the ramp surface would be after being modified by Shelton ‘490 below; Additionally the incorporation of the soft start of Adams below would also be deemed to result in this when interpreted in the context of the Applicant’s disclosure, see 35 USC 112a rejection above).

Shelton ‘964 fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Shelton ‘964 with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.


However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to: begin said firing stroke at a first speed and adjust the speed of said firing stroke after a proximal beginning of said firing stroke (paragraphs 104, 114 – “soft start”).
Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle). Soft start protocols where well-known in the field of motor controls and would have been obvious to one of ordinary skill at the time of the invention because they reduce the initial electrical current demand on the battery and surge to the motor. Thereby, power consumption is greatly reduced and the service life of the motor is extended (Adams - paragraph 104). While Adams describes a different type of tool than Shelton ‘964 both are concerned with the problem of electrical motor control and power supply in a portable tool. The teachings of Adams are deemed relevant and analogous art with regards to Shelton ‘964 because it provides for a specific type of motor control protocol that was used across a variety of fields for the reasons presented above. The resulting combination would make use of an increasing speed “soft start” protocol for some time after the initial start and then produce a full speed after the firing member was approximated some distance of the 

The Office deems Shelton ‘964 to disclose a control system that measures said predefined firing stroke length of said replaceable staple cartridge.  Wherein the Applicant may argue that such is not disclosed, the Office alternatively points to Whitman.
Whitman further teaches a control system (fig. 20) configured to measure said predefined firing stroke length (1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move) of said replaceable staple cartridge.
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include the control system determining the predefined firing stroke length with the invention of Shelton ‘964.  Doing so would provide the controller of Shelton ‘964 with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

Regarding claim 29, Shelton ‘964 discloses an input interface (20).

Regarding claim 30, Shelton ‘964 discloses a battery (64; paragraph 11; fig. 11) configured to supply power to said control system.

Regarding claim 31, Shelton ‘964 as modified by Adams above discloses wherein said control system (Shelton ‘964 - figs. 11 and 44; Adams – 200, 206) comprises a pulse width modulation circuit (Adams - paragraphs 91, 104, 114) for controlling the speed of said firing stroke.
Given the teachings of Adams, it would have been obvious to one or ordinary skill in the art at the time of the invention to have the control system of Shelton ‘964 incorporate a PWM circuit.  Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle).

Regarding claim 33, Shelton ‘964 a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.

Regarding claim 34, Shelton ‘964 discloses a stapling system (figs. 1 and 44), comprising:
a first jaw (24);
a second jaw (22), wherein said first jaw is rotatable (via 25) relative to said second jaw; 
34; para 73) comprising staples removably stored therein (para 73), wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also beginning and end of stroke sensors 142 and 130); 
an electric motor (65);
a drive member (32, 33) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (para 73); and 
a control system (figs. 11 and 44) configured to:
measure said predefined firing stroke length (142, 130, 2008) of said replaceable staple cartridge;
control the operation of said electric motor (136, 2010, 2012; paragraphs 91, 93-95, 157-158);
monitor the position of said drive member (2008; paragraph 154); and
adjust the speed of said firing stroke when said first cam member reaches said longitudinal surface after a proximal beginning of said firing stroke (paragraphs 93-95 – the control system brings it to a stop at the end of the stroke which is distal where the ramp surface would be after being modified below with Shelton ‘490.  Additionally the incorporation of the soft start of Adams below would also be deemed to result in this when interpreted in the context of the Applicant’s disclosure, see 35 USC 112a rejection above).


However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Shelton ‘964 with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.

Shelton ‘964 teaches a control system for adjusting the speed of the motor as claimed, wherein the Applicant may argue that Shelton ‘964 does not adjust the speed after a proximal beginning of said firing stroke, the Office further points to Adams.
However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to: begin said firing stroke at a first speed and adjust the speed of paragraphs 104, 114 – “soft start”).
Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle). Soft start protocols where well-known in the field of motor controls and would have been obvious to one of ordinary skill at the time of the invention because they reduce the initial electrical current demand on the battery and surge to the motor. Thereby, power consumption is greatly reduced and the service life of the motor is extended (Adams - paragraph 104). While Adams describes a different type of tool than Shelton ‘964 both are concerned with the problem of electrical motor control and power supply in a portable tool. The teachings of Adams are deemed relevant and analogous art with regards to Shelton ‘964 because it provides for a specific type of motor control protocol that was used across a variety of fields for the reasons presented above. The resulting combination would make use of an increasing speed “soft start” protocol for some time after the initial start and then produce a full speed after the firing member was approximated some distance of the firing stroke.  The combination of elements is deemed to read on the limitations as written.

The Office deems Shelton ‘964 to disclose a control system that measures said predefined firing stroke length of said replaceable staple cartridge.  Wherein the 
Whitman further teaches a control system (fig. 20) configured to measure said predefined firing stroke length (1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move) of said replaceable staple cartridge.
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include the control system determining the predefined firing stroke length with the invention of Shelton ‘964.  Doing so would provide the controller of Shelton ‘964 with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

Regarding claim 35, Shelton ‘964 discloses an input interface (20).

Regarding claim 36, Shelton ‘964 discloses a battery (64; paragraph 11; fig. 11) configured to supply power to said control system.

Regarding claim 37, Shelton ‘964 as modified by Adams above discloses wherein said control system (Shelton ‘964 - figs. 11 and 44; Adams – 200, 206) Adams - paragraphs 91, 104, 114) for controlling the speed of said firing stroke.
Given the teachings of Adams, it would have been obvious to one or ordinary skill in the art at the time of the invention to have the control system of Shelton ‘964 incorporate a PWM circuit.  Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle).

Regarding claim 39, Shelton ‘964 a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.

Regarding claim 40, Shelton ‘964 as modified by Adams above discloses wherein said control system (Shelton ‘964 - figs. 11 and 44; Adams – 200, 206) is configured to increase the speed of said firing stroke after the proximal beginning of said firing stroke (Adams - paragraphs 104, 114 – “soft start”).

Claims 26, 32 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton ‘964 (PG Pub 2007/0175964 A1) Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Adams (PG Pub 2002/0185514 A1) alternatively in view of Whitman (PG Pub 2004/0094597 A1) in view of Kitagawa (US Patent 7,183,737 B2).
Regarding claims 26, 32 and 38, Shelton ‘964 discloses controlling the speed of the firing stroke, but fails to disclose wherein said control system comprises a frequency modulation circuit for controlling the speed of said firing stroke.
However, Kitagawa teaches wherein said control system comprises a frequency modulation circuit (col. 9 lines 17-21) for controlling the speed of the motor (2).
Given the teachings of Kitagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Shelton ‘964 with a frequency modulation circuit element to control the speed of the motor as in Kitagawa.  PFM circuits were well-known within the art in that they allowed a single power source to provide varying levels of power to a motor by adjusting the frequency of the power being supplied to a motor and thus producing different speeds.  Doing so in this case would allow Shelton ‘964 to accurately control the speed of the motor.

Response to Arguments
Applicant’s arguments regarding the incorporation of the subject matter regarding the camming surfaces is persuasive as such surfaces were well-known at the time of the invention, appear to be shown in the applicant’s drawings (even if not specifically labeled or described) and the references incorporated by reference show another invention very similar to the Applicant’s that would be an analogous structure and that disclosure does detail the camming features.
Applicant’s removal of the “torque” claim limitations obviates the 35 USC 112 rejection directed toward those limitations.
Applicant’s addition of new limitations directed toward “when” the speed adjustment happens in relation to the camming surfaces is deemed to be new matter as explained above in the 35 USC 112a rejection as the original disclosure did not make mention of the speed adjustments happening with respect to the camming features.
The new limitations with respect to the speed adjustment/increase at the start of the firing motion is deemed to be read on by Adams as detailed above.  The Applicant’s new claim limitations appear to be drawn to the “soft start” feature described in their specification.  Soft start features for electric motors, in tools and other related fields of endeavor, were well-known in the art at the time of the invention.  Incorporating those features, such as described in Adams, for the reasons provided above would have been obvious to one of ordinary skill in the art.  Such a combination is deemed to read on the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731